1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                             ***

9    ROBERT WILLIAM LAWVER,                        Case No. 3:16-cv-00379-MMD-CBC
10                                   Petitioner,                 ORDER
           v.
11
     WARDEN, et al.,
12
                                  Respondents.
13

14         It is ordered that Petitioner’s request for copies (ECF No. 32) is GRANTED. The
15   Clerk of Court must send copies of the minute order entry dated August 29, 2018 (ECF
16   No. 27), the notice of returned mail entered on September 10, 2018 (ECF No. 28), the
17   Court’s order dismissing this action (ECF No. 29), the judgment (ECF No. 30), and the
18   notice of returned mail entered on October 30, 2018 (ECF No. 31) to Petitioner at his
19   updated address of record:
20         Robert Lawver
21         P.O. Box 40083
22         Reno, NV 89504
23         DATED THIS 20th day of November 2018.
24

25                                                  MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
